Citation Nr: 0023113	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis, currently claimed as chronic hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Service connection for infectious hepatitis was denied in a 
December 1991 rating decision.  The veteran was notified of 
this determination that same month, but no appeal was 
perfected therefrom.  As such, the December 1991 rating 
decision became final in accordance with applicable law.

In October 1996, the RO received the veteran's claim for 
chronic liver disease due to chemical exposure, which it 
denied in a December 1996 rating decision.  At that time, the 
RO reopened the veteran's claim for service connection and 
framed the benefit sought as service connection for chronic 
viral hepatitis C (claimed as chronic liver disease), as a 
result of exposure to herbicides.  The veteran was informed 
of this determination that same month but did not perfect an 
appeal as to this determination.  Rather, in February 1997, 
the RO received the veteran's request to reopen his claim for 
service connection for toxic hepatitis (or chronic liver 
disease).  The veteran did not state his disagreement with 
the earlier December 1996 rating decision, nor did he 
reference the December 1996 rating decision in any manner.  
Accordingly, the December 1996 became final in accordance 
with applicable law.  

In September 1997, the RO informed the veteran that service 
connection for hepatitis C had been denied, on both a direct 
and secondary basis.  In order to successfully reopen his 
claim, the RO indicated that new and material evidence was 
required.  The RO also informed the veteran that hepatitis C 
was not one of the disabilities currently recognized as a 
presumptive disability due to exposure to Agent Orange.

In January 1998, the RO again received from the veteran a 
request to reopen his claim for service connection for 
hepatitis, including chronic, toxic hepatitis.  The veteran 
did not reference the September 1997 correspondence from the 
RO, nor did he state his disagreement with any action on the 
RO's part.  The RO denied the veteran's claim in a February 
1998 rating decision, as no new and material evidence had 
been submitted.  The veteran was informed of this 
determination that same month.  The veteran subsequently 
perfected an appeal as to this issue.


FINDINGS OF FACT

1.  Entitlement to service connection for hepatitis was last 
denied by the RO in December 1996; the veteran was properly 
notified of this determination, and no appeal was perfected 
therefrom.

2.  Evidence received since the December 1996 determination 
that denied service connection for hepatitis consists 
primarily of additional private medical records, workers' 
compensation records, and the veteran's testimony at his RO 
hearing.  In effect, the state of the record remains 
unchanged.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1996 determination 
that denied service connection for hepatitis is not new and 
material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The December 1996 determination is final, and the 
veteran's claim of service connection for hepatitis, 
currently claimed as chronic hepatitis C, is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

When the RO considered the veteran's claim in December 1996, 
the pertinent evidence of record consisted of the veteran's 
service medical records, correspondence from one of the 
veteran's private physicians (dated in June 1991 and in 
November 1996), and a VA examination (conducted in October 
1991).

The veteran's service medical records are negative for any 
diagnosis or treatment of hepatitis.  A May 1971 entry 
indicates that the veteran was given gamma globulin as 
infectious hepatitis prophylaxis, and this immunization was 
recorded in the veteran's immunization record.  The veteran's 
separation examination (conducted in October 1971) is silent 
as to any reports or clinical notations of hepatitis.

Correspondence from the veteran's private physician, K. L. 
K., M. D., dated in June 1991, states that the veteran's 
viral studies were negative for hepatitis B but showed remote 
exposure to hepatitis A and a positive hepatitis C antibody.  
Dr. K. L. K. suggested that the veteran had toxic hepatitis 
and noted that the veteran had been exposed to a known 
hepatotoxin (nitrobenzene) at work, at Hill Air Force Base, 
where he worked as a pipefitter.

An October 1991 VA examination reflects the veteran's reports 
of having had infectious hepatitis while in Vietnam.  It also 
reflects the veteran's workers' compensation claim as to 
hepatitis due to exposure to toxic agents at Hill Air Force 
Base.  The examiner noted that he had reviewed the veteran's 
service medical records and found no history of hepatitis 
while the veteran was in Vietnam.  Rather, the veteran's 
problems were apparent from his employment as a pipefitter at 
Hill air Force Base.  The examiner also noted that the 
veteran was being followed by a private physician, Dr. K. K.  
The examiner stated that the veteran's abnormalities in 
regard to findings of hepatitis by liver biopsy and 
laboratory findings had been largely related to the problems 
incident to the veteran's claim for exposure at Hill Air 
Force Base, rather than any previous viral hepatitis while in 
the military.  The diagnosis was chronic, active hepatitis, 
relating to industrial exposure to toxic agents at Hill Air 
Force Base, rather than any previous history of hepatitis in 
military service.

Correspondence from Dr. K. L. K., dated in November 1996, 
references the question of the veteran's exposure to toxins 
at Hill Air Force Base and notes that the veteran had been 
given a desk job, which was remote from such exposure, with 
the rare exception of taking a piece of equipment to the 
warehouse.  Dr. K. L. K. also references the veteran's 
reported exposure to Agent Orange while in Vietnam in 1971.  
It was his understanding that the veteran was being evaluated 
for this exposure.  Historically, the veteran's abnormal 
liver function tests were noted.  It was also noted that the 
veteran continued to have abnormal test results.  Dr. K. L. 
K.'s impression was that the veteran had viral hepatitis C, 
with a history of Agent Orange exposure with possible 
additive long-term toxicity.  The veteran had been totally 
abstinent from alcohol for the past 10 years, and other 
toxicities had pretty well been ruled out as being active in 
his current situation.  Dr. K. L. K. indicated that he was 
requesting additional tests.  He also stated that the 
veteran's chronic viral hepatitis C was more active than one 
would expect in an otherwise healthy man of his age.  Dr. K. 
L. K. suggested that the contribution of Agent Orange to this 
possible defect in the veteran's immune system be evaluated.  
Dr. K. L. K. also stated that he had not addressed other 
possible effects of Agent Orange.

Subsequent to the December 1996 determination, the RO 
received and considered private medical records from Hill Air 
Force Base (dated from July 1981 to March 1996), a Department 
of Labor Office of Workers' Compensation decision (dated in 
June 1993), additional correspondence from another of the 
veteran's private physicians (dated in November 1997), the 
veteran's testimony at his RO hearing (conducted in April 
1998), and a VA PTSD examination (conducted in February 
1999).

The veteran's private medical records document treatment 
received for chronic hepatitis.  It was noted that the 
veteran had been disqualified as a pipefitter and placed on 
limited duty, with no exposure to chemicals or solvents.  It 
was also noted that the veteran had a past history of 
exposure to hepatitis A and B.  A December 1988 entry 
indicates that the etiology of the veteran's hepatitis was 
questionable.  An Occupational Illness/Injury Report, dated 
in May 1992, indicates that the veteran's date and time of 
exposure was November 1987 and that this exposure was 
ongoing.  Following an occupational health physical, the 
veteran had been referred to Dr. K. for liver biopsy, which 
found post hepatitis and the beginnings of cirrhosis.  It was 
noted that the veteran drank alcoholic beverages, but he 
reportedly had stopped several years before.  In describing 
the job tasks that resulted in the veteran's exposure to 
hazardous materials, it was noted that the veteran performed 
electrical, mechanical, and plumbing repairs on equipment and 
hydraulic systems; all exposures were incidental to the job 
performed.

The Department of Labor Office of Workers' Compensation 
decision discusses whether the veteran's liver condition was 
sustained in the performance of duty.  It reiterates the 
veteran's contentions that exposure to multiple chemical 
compounds while in the performance of his duties contributed 
to his chronic liver disease.  It also references the 
veteran's treatment by Dr. K. L. K. and Dr. K. L. K.'s 
opinion that the veteran's toxic hepatitis was causally 
related to exposure to chemicals at work, as fatty change was 
not usually seen in viral hepatitis but was more 
characteristic of toxic hepatitis.  The veteran stated that 
this exposure at work had taken place five days a week since 
1980, and he denied having a prior similar condition, 
although there was some indication that the veteran had some 
basic hepatitis in Vietnam, during 1970 or 1971.  The veteran 
also denied illegal drug use but stated that he had drunk 
moderately until 1987.  In response to Dr. K. L. K.'s 
opinion, the veteran's employer submitted a report from the 
Chief Medical Officer for Occupational Medicine Services, 
which stated that the veteran got as much exposure to 
chemicals at work as he would performing routine auto 
maintenance or wearing clothes that had been dry-cleaned.  
This report also stated that the veteran's liver function 
test in 1988 suggested that the veteran had three different 
liver infections, which would account for subsequent 
worsening in his liver test results.  The Department of Labor 
Workers' Compensation Office solicited an opinion from a 
specialist in occupational medicine, who stated that the 
veteran had chronic, active hepatitis C and that fatty 
metamorphosis in the liver could occur for many reasons, 
including obesity, diabetes, starvation, several inherited 
metabolic diseases, toxins including drugs and alcohol, and 
hepatitis B and C.  To diagnose liver disease due to solvent 
exposure, the disease present must be of the type that was 
caused by the chemical agents of concern, and it must also be 
shown that the veteran had exposures of sufficient magnitude 
to cause the disease.  The veteran's case fit neither of 
these requirements.  Pursuant to this development, the 
hearing officer found that the veteran had failed to prove 
that his liver condition was sustained in the performance of 
duty.

Correspondence from another of the veteran's private 
physicians, C. C. T., M. D., dated in November 1997, is 
negative for any reference to the veteran's service and does 
not discuss the etiology of the veteran's hepatitis.  Dr. C. 
C. T. outlined the treatment the veteran was receiving and 
offered an opinion as to additional treatment.

At his RO hearing (conducted in April 1998), the veteran 
testified that he had been a pipefitter at Hill Air Force 
Base for a number of years.  (Transcript (T.) at 3).  The 
veteran's service representative outlined the history of the 
veteran's hepatitis, stating that the veteran had been 
diagnosed with infectious hepatitis in service, that he had 
been diagnosed with toxic hepatitis in June 1991 and chronic 
hepatitis in October 1991, and that he had been diagnosed 
with hepatitis C due to Agent Orange in November 1996.  (T. 
at 5).  When asked to describe the pertinent service events, 
the veteran stated that he had come in from the field and had 
gone for a physical.  Id.  He had been told at that time that 
he had hepatitis, and he then took shots for it.  Id.  The 
veteran stated that he had not received immediate treatment 
for his hepatitis after service.  (T. at 6).  Rather, he just 
lived with it, until 1987 or 1988.  Id.  The veteran also 
stated that he had been diagnosed with hepatitis while 
working at Hill Air Force Base as a pipefitter; he had filed 
a workers' compensation claim because he had been told that 
his hepatitis was due to chemical exposure while at work; 
however, it had been decided that this was not the case, as 
he had been provided with safety equipment.  (T. at 6-8).  
Subsequent to this determination, the veteran had gone back 
to his private doctor, who then told him that his hepatitis 
was related to the chemicals used in Vietnam.  (T. at 8).  
The hearing officer clarified with the veteran's service 
representative the basic premise of the veteran's claim, 
i.e., that regardless of Agent Orange exposure (which would 
have occurred in service anyway), the veteran had been 
diagnosed with hepatitis C while in service, so he was 
entitled to service connection.  (T. at 9).

The February 1999 VA PTSD examination reflects the veteran's 
reports of having had problems with cocaine, marijuana, and 
LSD, as well as alcohol, which he had used from the time he 
returned from the war until 11 years prior.  He had been 
clean of these substances since then.  It also reflects the 
veteran's reported medical history of having chronic liver 
disease.  The veteran felt that he was exposed to Agent 
Orange, and it was noted that he had a claim pending with VA.  
The veteran also stated that he had been diagnosed with 
hepatitis C and that his liver was shot.

III.  Analysis

In December 1996, the RO denied the veteran's claim for 
service connection for chronic viral hepatitis, stating that 
the veteran had not been treated for hepatitis while in 
service and that hepatitis was not recognized as a 
presumptive condition associated with exposure to Agent 
Orange.  Subsequent to December 1996, the RO received and 
considered private medical records, a Department of Labor 
Office of Workers' Compensation decision, the veteran's 
testimony at his RO hearing, and a February 1999 VA PTSD 
examination.  While the Board recognizes the presumption of 
credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, the private medical records, while new to the 
record in that they were not before the RO in December 1996, 
are not material.  They offer no opinion or evidence relating 
the veteran's hepatitis to his service.  Indeed, these 
records have just the opposite effect.  To reiterate, it was 
noted in December 1998 that the etiology of the veteran's 
hepatitis was questionable.  It was also noted in a May 1992 
Occupational Illness/Injury Report that the veteran's 
exposure to hazardous materials was the result of performing 
electrical, mechanical, and plumbing repairs on equipment and 
hydraulic systems and that all exposures were incidental to 
the job performed.  For evidence to be considered sufficient 
to reopen a prior denial, it must be both new and material.  
See 38 C.F.R. § 3.156(a).

The Department of Labor Office of Workers' Compensation 
decision is also new to the record, but it is not material.  
It offers no discussion relating the veteran's hepatitis to 
service but, instead, focuses solely on the issue of whether 
the veteran's hepatitis was incurred in the performance of 
his job as a pipefitter at Hill Air Force Base.  As such, 
this decision does not bear directly or substantially upon 
the specific matter under consideration, entitlement to 
service connection pursuant to applicable VA laws and 
regulations, and it need not be considered in order to fairly 
decide the merits of this matter.  Id.

The correspondence from Dr. C. C. T. is also new to the 
record but is not material.  It contains no discussion as to 
the etiology or onset of the veteran's hepatitis but, rather, 
reflects current treatment received by the veteran.  As such, 
it does not bear directly or substantially upon the specific 
matter under consideration, entitlement to service 
connection, and it need not be considered in order to fairly 
decide the merits of this matter.  Id.

The veteran's testimony at his RO hearing is not, in effect, 
new to the evidence of record.  Rather, it is cumulative and 
redundant.  For evidence to be considered new and material, 
it cannot be cumulative or redundant.  Id.  In this respect, 
the veteran stated that he had had infectious hepatitis in 
service and that he had been given shots for this.  This 
assertion was considered and rejected by the RO in December 
1996, as the veteran's service medical records were negative 
for any such diagnosis but indicated instead that he had been 
given a shot of gamma globulin as a prophylaxis for 
infectious hepatitis.  The veteran also stated that 
subsequent to the denial of his workers' compensation claim, 
he had returned to Dr. K. L. K. and been told that his 
hepatitis was related to in-service Agent Orange exposure.  
This contention was also considered and rejected by the RO in 
December 1996, when it informed the veteran that hepatitis 
was not considered a presumptive condition related to Agent 
Orange exposure.  Such a relationship had been studied and 
dismissed by VA.

The February 1999 VA PTSD examination is also new to the 
record, but it is not material.  It merely reflects the 
veteran's belief that his Agent Orange exposure in Vietnam 
caused his hepatitis.  As just noted, this contention was 
considered and rejected by the RO in December 1996.  To this 
extent, then, it is cumulative and redundant in effect.  To 
reiterate, new and material evidence cannot be cumulative and 
redundant.  Id.

Therefore, in light of the above discussion, the Board finds 
that none of this additional evidence is so significant, when 
viewed by itself or in connection with evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the case, i.e., entitlement to service 
connection.  Id.

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the February 1998 rating 
decision, the Board finds that the veteran has been 
adequately informed of the evidence required in this case and 
afforded an opportunity to respond.

The Board also notes the applicability of a three-step test 
with respect to new and material cases.  Under the Elkins 
test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for hepatitis, 
currently claimed as chronic hepatitis C, the first element 
has not been met.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for hepatitis, 
currently claimed as chronic hepatitis C.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

